
	
		V
		112th CONGRESS
		1st Session
		H. R. 3093
		IN THE HOUSE OF REPRESENTATIVES
		
			October 4, 2011
			Mr. Andrews
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of Dmitry Efimovich
		  Lyusin.
	
	
		1.Permanent resident status for
			 Dmitry Efimovich Lyusin
			(a)In
			 GeneralNotwithstanding
			 subsections (a) and (b) of section 201 of the Immigration and Nationality Act, Dmitry
			 Efimovich Lyusin shall be eligible for issuance of an immigrant visa or for
			 adjustment of status to that of an alien lawfully admitted for permanent
			 residence upon filing an application for issuance of an immigrant visa under
			 section 204 of such Act or for adjustment of status to lawful permanent
			 resident.
			(b)Adjustment of
			 StatusIf Dmitry Efimovich
			 Lyusin enters the United States before the filing deadline specified in
			 subsection (c), he shall be considered to have entered and remained lawfully
			 and shall, if otherwise eligible, be eligible for adjustment of status under
			 section 245 of the Immigration and Nationality
			 Act as of the date of the enactment of this Act.
			(c)Deadline for
			 Application and Payment of FeesSubsections (a) and (b) shall
			 apply only if the application for issuance of an immigrant visa or the
			 application for adjustment of status is filed with appropriate fees within 2
			 years after the date of the enactment of this Act.
			(d)Reduction of
			 Immigrant Visa NumberUpon
			 the granting of an immigrant visa or permanent residence to Dmitry Efimovich
			 Lyusin, the Secretary of State shall instruct the proper officer to reduce by
			 1, during the current or next following fiscal year, the total number of
			 immigrant visas that are made available to natives of the country of the
			 alien’s birth under section 203(a) of the Immigration and Nationality Act or, if
			 applicable, the total number of immigrant visas that are made available to
			 natives of the country of the alien’s birth under section 202(e) of such
			 Act.
			(e)Denial of
			 Preferential Immigration Treatment for Certain RelativesThe natural parents, brothers, and sisters
			 of Dmitry Efimovich Lyusin shall not, by virtue of such relationship, be
			 accorded any right, privilege, or status under the
			 Immigration and Nationality
			 Act.
			
